DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action on the merits.  Claims 1-17 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim priority for foreign applications EP 17151441.7, filed on 01/13/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 are being considered by the examiner.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, claim 13 is regarded to be indefinite because it is not clear which nodes are being referred to, claim 13 recites “The method as claimed in claim 11, wherein a new prediction is made starting from a node that is situated before a branch in the directed graph if the node corresponding to the determined vehicle position is situated in a predefined distance range after the branch”, here “a node” is situated before a branch and “the node” is situated after a branch it is unclear and confusing, hence this limitation renders the claim to be indefinite . For examination purposes the claim is being interpreted so as to read “Wherein a new prediction is made starting from a node corresponding to the vehicle position if the node is situated a predefined distance range after the branch”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenharr (DE 102011117025) in view of Mund (US 20160238396) further in view of Bradley (US 20090005984).

Regarding claim 1, Schoenharr teaches a method for predicting future driving conditions for a vehicle comprising the steps
a) gathering sensor data from sensors on board the vehicle while the vehicle is traveling on a route (Paragraph [0010], "According to the invention, operating data of the vehicle are recorded or calculated at the positions and assigned to the respective position.")(Paragraph [0014], "An altitude sensor, for example an air pressure sensor and / or a GPS sensor, can be used to detect the geodetic altitude", here the operating data is being recorded by sensors for example an air pressure or GPS sensor)
"Furthermore, a position detection device is provided for detecting the position of the vehicle.")
c) associating the gathered data with the determined vehicle position (Paragraph [0010], "According to the invention, operating data of the vehicle are recorded or calculated at the positions and assigned to the respective position.")
d) creating a map depending on the associated data ("Paragraph [0021], "The fact that route profiles are “learned” by means of a control system enables the independent development of a topography map")
e) traveling the route again, the map being updated in real time depending on associated data from the repeated travelling (Paragraph [0013], "If a vehicle drives through a predetermined route repeatedly, it is advantageous if, when it passes through the same position several times, an average value is formed from the operating data assigned to the individual positions, which is then assigned to the individual positions.")
f) obtaining a prediction of future driving conditions when traveling the route again, based on the determined vehicle position and the map (Paragraph [0019], "In particular when driving up an uphill or down a downhill gradient, the stored information can be used to avoid so-called pendulum shifts, in which shifts take place repeatedly between two gears. It is also possible to specifically provide upshifts in order to reduce the engine drag torque. Start-stop functions used nowadays, in which the drive motor is switched on and off in a targeted manner, can also be adapted in advance depending on the stored data.”, here driving functions are being adapted in advance of predicted conditions based on stored data which includes the topography map that was developed earlier.)

Mund teaches an incremental map generation and refinement system 
wherein the map is depicted by a directed graph (Paragraph [0008], "The output is a road map in the form of a directed graph with nodes and edges annotated with travel time information.")
wherein associated data are assigned to each node of the graph (Paragraph [0039], "Therefore, with each matched trace line 32, the updated network element line 36 contains more and more data points or nodes.", here each node is associated with a datapoint or more clearly each datapoint becomes a node on the directed graph)
wherein for each new set of associated data, depending on a distance from a last visited node of the graph (Paragraph [0012], "A predetermined maximum offset value is also established, and probe data points which have a calculated offset distance smaller than the maximum offset value are designated as matched probe data points. Conversely, probe data points which have a calculated offset distance larger than the maximum offset value are designated as unmatched probe data points.")
whether the set of associated data is added to the last visited node (Paragraph [0012], "A predetermined maximum offset value is also established, and probe data points which have a calculated offset distance smaller than the maximum offset value are designated as matched probe data points. Conversely, probe data points which have a calculated offset distance larger than the maximum offset value are designated as unmatched probe data points.", here if the data is less than a predetermined distance, it is added to the matched probe data point)
wherein one entry or a plurality of entries with appropriated averaging are added to the last visited node (Abstract, "New probe data is matched to the existing digital vector map, then the data merged into the existing network using a weighted mean technique.")
or whether new nodes are generated (Paragraph [0023], "In some instances, new junctions will need to be created", here new junctions are interpreted to be the same as nodes)
However neither Schoenhaar or Mund explicitly teach the use of a data buffer and determining if content is added to the data buffer.
Bradley teaches an apparatus and method for transit prediction where
depending on content of a data buffer (Paragraph [0103], "Accordingly, the current stop location buffered in step S32 will be compared to the presumed stop line location and the difference will be divided", here the system is comparing an existing data point with the content of the data buffer)
it is determined whether the set of associated data is added as an entry to the data buffer (Fig 6, shows the buffer item S25, and data from the sensing and location stream can either be output to the buffer or processed and stored)
Schoenhaar, Mund, and Bradley are all analogous art are they are all generally related to methods of creating and refining data maps for the control of a vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include the directed graph technique wherein associated data is assigned to each node and depending on a distance to a previous node data is either added “By this method, an already existing digital vector map, such as that used for road maps, bicycle maps and footpath maps and the like, can be improved using collected probe data. The improved quality of the digital vector map can be used to more accurately detect branches, merges and crossings”) and further include the data buffer feature of Bradley in order to allow the user to make more informed decisions on routing (Bradley, Paragraph [0019], “By suitable communication of this information to the user, by at least one of display, lights, annunciation, tone output, steering inputs, suggested steering inputs, other vehicle inputs, e.g., turn signals, moving map overlay, optionally via a data link, optionally the Internet, the user can make informed decisions on routing, optionally done by automated means.”).

Regarding claim 2, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar further teaches
wherein the map comprising location dependent power data 
(Page 5 of the specification defines “Power data” as “those data that are relevant to the power drawn by the loads of the vehicle (in particular drive motors). These include direct power data, such as current power consumption (electric power) or fuel consumption, and indirect power data that allow the power to be predicted in combination with other parameters, for example the engine speed, the driving speed, a measured incline, etc.”) (Paragraph [0010], "According to the invention, operating data of the vehicle are recorded or calculated at the positions and assigned to the respective position.") (Paragraph [0011], "The operating data can include, for example, the speed and / or the acceleration of the vehicle.") (Paragraph [0022], " Further examples of manipulated variables that are varied as a function of the stored data assigned to the individual positions … and in a hybrid vehicle the power output of the individual drive machines or the distribution of the necessary power on the individual available drive machines..”, here the power data is in the form of indirect power data/speed or acceleration of the vehicle which is being used to control and direct the output of individual electric machines in the vehicle). 


Regarding claim 3, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar further teaches
wherein updating the map comprises consolidating data from various journeys on the route (Paragraph [0013], "If a vehicle drives through a predetermined route repeatedly, it is advantageous if, when it passes through the same position several times, an average value is formed from the operating data assigned to the individual positions, which is then assigned to the individual positions.", here the formation of an average value is interpreted to be the same as consolidating data).

Regarding claim 4, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar further teaches
"According to the invention, operating data of the vehicle are recorded or calculated at the positions and assigned to the respective position.")
and wherein the gathered data and data from a global positioning system for determining the vehicle position are combined (Paragraph [0014], " The position data can be recorded or stored, for example, in the form of location coordinates and the altitude signal, which comes from an external source, for example, in particular the transmission control unit, which usually already contains an air pressure sensor, can be assigned to the location coordinates", here the altitude data from an air pressure sensor is being combined with position data)
Schoenhaar does not teach processing the data with a Kalman Filter.
Bradley teaches data processing in particular processed by way of a Kalman Filter (Paragraph [0023], " In another embodiment the navigation sensing element, combined with other sensor elements is Kalman filtered to create a navigational solution, passed to the using entity.").
Schoenhaar and Bradley are analogous art as they are both generally related to the collection of data relating to the prediction of future vehicle states.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include the Kalman filtering technique of Bradley in the method for predicting future driving conditions of Schoenhaar in order to enhance the reliability of estimates of position (Bradley, Paragraph [0023], “In another embodiment the navigation sensing element, combined with other sensor elements is Kalman filtered to create a navigational solution, passed to the using entity. Kalman filters as applied to navigation can use supplementary sensor information to enhance reliability of estimates of position offered by certain types of sensors (i.e. if GPS is not available then wheel spin and direction is acceptable for a short time, or the like).”).

Regarding claim 5, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 10, Schoenhaar further teaches
wherein the associated data comprising a vehicle speed (Paragraph [0011], "The operating data can include, for example, the speed and / or the acceleration of the vehicle.").
However Schoenhaar does not explicitly teach the associated data comprises a vehicle orientation.
Mund teaches the associated data comprising a vehicle orientation (Paragraph [0007], “The junctions J and the line segments w are usually associated with several attributes, including for example weight value, measure and heading.”, here the heading of the vehicle is interpreted to include its orientation).
Schoenhaar and Mund are  analogous art are they are both generally related to methods of creating and refining data maps for the control of a vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include the detection of the vehicle orientation of Mund in the method for predicting future driving conditions of Schoenhaar in order to improve the quality of the map and more accurately detect features (Mund, Paragraph [0013], “By this method, an already existing digital vector map, such as that used for road maps, bicycle maps and footpath maps and the like, can be improved using collected probe data. The improved quality of the digital vector map can be used to more accurately detect branches, merges and crossings”).

Regarding claim 9, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar does not teach the determination that if a predefined maximum distance from a node is exceeded, at least two nodes are generated.
Mund teaches wherein when a predefined maximum distance from the last visited node is exceeded (Paragraph [0012], "A predetermined maximum offset value is also established, and probe data points which have a calculated offset distance smaller than the maximum offset value are designated as matched probe data points. Conversely, probe data points which have a calculated offset distance larger than the maximum offset value are designated as unmatched probe data points.")
at least two new nodes are generated (Fig 6, items P5 and r, here item P5 is the initial node generated by the new data point and r is the node that is generated by processing the initial data in combination with the past data)
wherein a set of interpolated data is associated with a first of the at least two new nodes (Paragraph [0033], "Junction point “r” is calculated as the weighted mean between the projected point lying along the network element 30 and the probe data point P5.", here point P5 is created as a new recorded data point that is within the predetermined distance and therefore another point is created using the mean of P5 and the previous network).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include the determination of exceeding a maximum distance from a prior node before creating new nodes of Mund in the method for predicting future driving conditions of Schoenhaar in order to improve the quality of the map and more accurately detect features (Mund, Paragraph [0013], “By this method, an already existing digital vector map, such as that used for road maps, bicycle maps and footpath maps and the like, can be improved using collected probe data. The improved quality of the digital vector map can be used to more accurately detect branches, merges and crossings”).

Regarding claim 10, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar further teaches
wherein depending on the determined vehicle position and the map, a prediction of future location dependent parameters on the traveled route is made (Paragraph [0019], "In particular when driving up an uphill or down a downhill gradient, the stored information can be used to avoid so-called pendulum shifts, in which shifts take place repeatedly between two gears. It is also possible to specifically provide upshifts in order to reduce the engine drag torque. Start-stop functions used nowadays, in which the drive motor is switched on and off in a targeted manner, can also be adapted in advance depending on the stored data.”, here driving functions are being adapted in advance of predicted conditions based on stored data which includes the topography map that was developed earlier)
"The control of the operation of the vehicle is now carried out when the vehicle is later driven through the same position as a function of the stored operating data which have been assigned to the corresponding position.", here the prediction is being made based on the location of the vehicle corresponding to a same position as the stored position).

Regarding claim 11, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar further teaches
wherein the prediction extends over a prediction range that covers a multiplicity of nodes of the directed graph (Paragraph [0015], "For example, the shift program of a gearbox of the vehicle can be adapted to the stored route profile in advance ... the stops, the upcoming usual speed and the upcoming topography can be taken into account", here the prediction range is inclusive of an entire route including the topography which is interpreted as being comprised of a multiplicity of nodes)
However Schoenhaar does not explicitly teach that when a prediction range extends beyond the branch of the directed graph that the nodes of a plurality of branches are included in the prediction.
Bradley teaches an apparatus and method for transit prediction 
wherein, in the event that the prediction range extends beyond a branch of the directed graph, nodes of a plurality of branch portions adjoining the branch are taken in consideration to make the prediction (Paragraph [0117], "This process produces a number of linked locations or intersections that can be considered legs of previously traveled routes. In some cases routes may have a common initial path, but then split into two or more branches, where some branches may in turn split into multiple sub-branches. As will presently be explained, using anticipated light phases, the system can estimate the travel time for various legs of a journey, and can even suggest alternative routes that may have a shorter calculated travel time. A prediction of stoppage delays at such intersections may be lumped in with other time to obtain travel information for legs of a journey (where many non-synchronized intersections will likely waste time especially during rush hour).", here the system is creating predictions for a plurality of path options when a path reaches a branch point).
Schoenhaar and Bradley are analogous art as they are both generally related to the collection of data relating to the prediction of future vehicle states.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include inclusion of multiple branch options of Bradley in the method for predicting future driving conditions of Schoenhaar in order to allow the user to make more informed decisions on routing (Bradley, Paragraph [0019], “By suitable communication of this information to the user, by at least one of display, lights, annunciation, tone output, steering inputs, suggested steering inputs, other vehicle inputs, e.g., turn signals, moving map overlay, optionally via a data link, optionally the Internet, the user can make informed decisions on routing, optionally done by automated means.”).

Regarding claim 14, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 1, Schoenhaar further teaches
"The present invention relates to a method for controlling the operation of a vehicle")
wherein the control is performed using a map that has been generated by a method as claimed in claim 1 (Paragraph [0019], "In particular when driving up an uphill or down a downhill gradient, the stored information can be used to avoid so-called pendulum shifts, in which shifts take place repeatedly between two gears. It is also possible to specifically provide upshifts in order to reduce the engine drag torque. Start-stop functions used nowadays, in which the drive motor is switched on and off in a targeted manner, can also be adapted in advance depending on the stored data.”) (Paragraph [0021], "The fact that route profiles are “learned” by means of a control system enables the independent development of a topography map").

Regarding claim 15, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 14, Schoenhaar further teaches
wherein the vehicle is a trolleybus (Paragraph [0015], "For example, the shift program of a gearbox of the vehicle can be adapted to the stored route profile in advance, in particular, for example, if the vehicle is designed as a line bus or as a line rail vehicle, the stops, the upcoming usual speed and the upcoming topography can be taken into account.", here the stated line bus or line rail vehicle are interpreted to be analogous to trolleybus)
having a storage battery for the buffer storage of electrical energy (Paragraph [0023], "If the vehicle has an energy storage device that can store drive energy mechanically, electrically or in some other form, the energy consumption and / or energy output of the energy storage device can take place as a function of the operating data and / or route data stored for the various positions.").

Regarding claim 16, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 14, Schoenhaar further teaches
wherein the control of the vehicle comprises automatically switching a transmission and/or outputting driver assistance information (Paragraph [0015], "For example, the shift program of a gearbox of the vehicle can be adapted to the stored route profile in advance").

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenharr (DE 102011117025) in view of Mund (US 20160238396) further in view of Bradley (US 20090005984) and further in view of Poggenburg (US 20010020209).

Regarding claim 6, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 4, however the combination does not explicitly teach the sensor data comprises speeds of a right hand and a left hand wheel, and those speeds are used to calculate the rate of change of orientation of the vehicle.
Poggenburg teaches a method and device for detecting cornering in a vehicle wherein the sensor data comprise speeds of a right hand wheel and of a left hand wheel (Paragraph [0028], "If, e.g. an electronic stability program ESP is implemented in the vehicle, as is described in this article, then the values of wheel speeds v.sub.R and the value of vehicle deceleration a.sub.fz are provided by the electronic stability program")
"FIG. 4 displays means 14 for detecting a signal that indicates cornering. In the exemplary embodiment displayed here in FIG. 4, the one signal indicating vehicle cornering is transverse acceleration ay of the vehicle. Means 14 for detecting the one signal indicating vehicle cornering include two reference-speed calculators 10 and 11, as well as a curve calculator 12. Reference-speed calculator 10 ascertains reference speed v.sub.SL on the left side of the vehicle, as a function of vehicle deceleration a.sub.fz, speed v.sub.RVL of the left front wheel, and speed v.sub.RHL of the left rear wheel. Reference-speed calculator 11 ascertains reference speed v.sub.SR on the right side of the vehicle, as a function of vehicle deceleration a.sub.fz, speed v.sub.RVR of the right front wheel, and speed v.sub.RHR of the right rear wheel.", here the system is using the speeds of the left wheels and the right wheels in order to detect cornering which is interpreted to be a rate of change of orientation.).
Schoenhaar, Mund, Bradley, and Poggenburg are all analogous art are they are all generally related vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include the wheel speed sensors and determination of cornering technique of Poggenburg in the method for predicting future driving conditions of Schoenhaar in order to improve the precision of detecting cornering operations (Poggenburg, Paragraph [0002], “For example, the known methods for detecting cornering can often not determine cornering precisely enough at wheels or axles, at which measures influencing operating dynamics are implemented, such as braking actions, ABS control actions, TCS control actions, or control actions from an electronic stability program.”).

Regarding claim 17, claim 17 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenharr (DE 102011117025) in view of Mund (US 20160238396) further in view of Bradley (US 20090005984) and further in view of Gehring (DE 102009030784).

Regarding claim 12, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 11, however the combination does not explicitly teach where a new prediction is made when a previous prediction does not cover a predetermined range starting from the determined vehicle position and otherwise the previously made prediction continues to be used.
Gehring teaches a method for optimizing the operation of a vehicle wherein a new prediction is made only when the prediction range of a prediction that has alreeady been made does not cover at least a minimum route section (Page 3, Paragraph 2, "As the vehicle moves, an on-board computer iteratively calculates Vehicle control parameters that the vehicle operating cost function for a, also called forecast horizon, certain Optimize distance along the track in front of the vehicle, and stores them in a memory", here as the vehicle moves it approaches a prediction range in the form of a horizon, and a new prediction is made as the vehicle approaches the horizon/minimum route section therefore setting a new prediction horizon)
"Forecasting the road information is used to determine a desired speed within predetermined limits as a function of vehicle position")
and in that otherwise a prediction that has already been made continues to be used (Page 3, Paragraph 2, "The Vehicle is then characterized by reading the optimized vehicle control parameters the memory according to the current position of the Vehicle controlled", here the system is using the previously made prediction in the form of the optimized vehicle control parameters).
Schoenhaar, Mund, Bradley and Gehring are all analogous art are they are all generally related to methods of creating and refining data maps for the control of a vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include optimization and prediction techniques where a new prediction is made when a previous prediction does not cover a predetermined range starting from the determined vehicle position and otherwise the previously made prediction continues to be used of Gehring in the method for predicting future driving conditions of Schoenhaar in order to improve the fuel economy, reduce break wear, and improve rider comfort (Gehring, Page 2, Paragraph 8, “through of the method for controlling the operation of a vehicle are advantageously a fuel consumption and a stress and thus a wear of the Brakes are reduced as well as maintaining a mandatory Vehicle speed and an improvement in ride comfort allows”).


Regarding claim 13, the combination of Schoenhaar, Mund and Bradley teach the method as discussed above in claim 11, however the combination does not explicitly teach 
Gehring teaches a method for optimizing the operation of a vehicle wherein a new prediction is made starting from a node that is situated before a branch in the directed graph if the node corresponding to the determined vehicle position is situated in a predefined distance range after the branch (Examiners note: As has been expressed earlier in the office action this claim is considered to be indefinite however in order to be examined it is being interpreted as “A new prediction is made when the node corresponding to a determined vehicle position is located after a branch”) (Page 9, Paragraph 13, "When the operating conditions of the vehicle 5 those of the already calculated optimal state profile in the buffer 3 deviate, an immediate and optimal reaction to it is possible. The others in the buffer 3 Stored states and controls are no longer optimal in view of the deviant vehicle operating condition, but are re-adjusted by the uninterrupted calculation immediately in the next iteration of the algorithm.", here the system is detecting that the vehicle has deviated from the predicted path or in other words branched and based on the vehicles proximity to that branch a new prediction is made).
Schoenhaar, Mund, Bradley and Gehring are all analogous art are they are all generally related to methods of creating and refining data maps for the control of a vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include optimization and prediction techniques where a new prediction is made when a previous prediction does not cover a predetermined range starting from the determined vehicle position and otherwise the previously made prediction continues “through of the method for controlling the operation of a vehicle are advantageously a fuel consumption and a stress and thus a wear of the Brakes are reduced as well as maintaining a mandatory Vehicle speed and an improvement in ride comfort allows”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662